Howard, J. —
The late District Court had discretionary power to accept, reject, or recommit reports of referees for further consideration. R. S. c. 138, § 9. By statute, (1845, c. 168,) when such reports are before this Court, on exceptions, it has the same discretionary power over them as the District Court possessed. Rut that discretion must be exercised judicially, and upon consideration of the facts and circumstances of the case.
The report of the referees is prima facie correct, as the decision of the tribunal selected by the parties, and must be accepted, unless some satisfactory reason be shown for disposing of it in a different manner. The case presents no facts or circumstances from which we can perceive any ground for overruling the decision of the District Court. No newly discovered evidence is pretended; and no prejudice or bias, or mistake, on the part of the referees, is shown; and they express no doubts of the correctness of their conclusion, or dissatisfaction with the result. The wishes of a party dissatisfied with the award, or the willingness of the referees to have the case “again opened, and more fully and maturely considered,” furnishes no ground for rejecting, or recommitting the report, and it must be accepted. Exceptions overruled.
Shepley, C. J., and Tenney and Hathaway, J. J., concurred.